Citation Nr: 0611984	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  03-32 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at Community 
Hospital in Syracuse, New York, on April [redacted], 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.  He apparently died on April [redacted], 2003.  The 
appellant is his widow.

This case was appealed to the Board of Veterans' Appeals 
(Board) from actions taken in September 2003 by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Canandaigua, New York.

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

After carefully reviewing the record, the Board finds that 
additional development is warranted in this case. As a 
starting point, the hospital records for the treatment in 
question, i.e., treatment rendered on April [redacted], 2003, at 
Community Hospital in Syracuse, New York, for cardiac arrest 
are not on file.  Thus, the Board agrees with the appellant's 
representative's April 2006 request that these records be 
obtained.  In addition, it appears from the record that the 
veteran died while receiving treatment on April [redacted], 2003; 
however, his death certificate is not on file.  This record 
should also be obtained.  38 U.S.C.A. § 5103A(b).

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that was rendered.  See 38 U.S.C.A. § 1703(a); 
see also 38 C.F.R. § 17.54.  This is a factual, not a 
medical, determination.  Similes v. Brown, 5 Vet. App. 555 
(1994).  In the instant case, although the VAMC characterized 
the issue as entitlement to payment or reimbursement of 
unauthorized medical expenses, the appellant was not given 
proper notice of the law and regulations with respect to 
prior authorization.  That is, she was never notified in the 
statement of the case of the pertinent provisions under 38 
U.S.C.A. § 1703(a) and 38 C.F.R. § 17.54.  See 38 C.F.R. 
§§ 19.30, 19.31.  This is especially pertinent when 
considering her contention that the veteran had contacted the 
VA medical center (VAMC) in Syracuse, New York, prior to 
seeking treatment, but was informed that the emergency room 
was closed and to go to the closest medical facility.  

In addition to the above-noted provisions as well as the 
provisions for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725, a claim for payment or 
reimbursement of unauthorized medical expenses also warrants 
consideration under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 
17.120.  These provisions provide, in part, that VA may 
reimburse veterans for unauthorized medical expenses incurred 
in non-VA facilities where: 

(a) For veterans with service connected disabilities.  Care 
or services not previously authorized were rendered to a 
veteran in need of such care or services:  (1) For an 
adjudicated service- connected disability; (2) For 
nonservice-connected disabilities associated with and held to 
be aggravating an adjudicated service- connected disability; 
(3) For any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability (does not apply outside of the States, 
Territories, and possessions of the United States, the 
District of Columbia, and the Commonwealth of Puerto Rico); 
(4) For any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C. ch. 31 and who is medically determined to be 
in need of hospital care or medical services for any of the 
reasons enumerated in § 17.48(j).

Although the present MAS file lists the veteran's service-
connected disabilities and indicates that he was 80 percent 
service connected and not in receipt of a permanent and total 
rating when he died, it would be helpful to obtain his claims 
file in order to verify his service-connected disabilities 
and combined evaluation.  

Accordingly, the case is REMANDED for the following action:

1.  VA should take appropriate action to 
secure the records of hospital treatment 
the veteran received at Community Hospital 
in Syracuse, New York, on April [redacted], 2003, 
by following the procedures set forth in 
38 C.F.R. § 3.159 (2005).  All development 
efforts should be documented.

2.  VA should obtain the veteran's claims 
file, and include verifying documentation 
of his death and his service-connected 
disabilities prior to death.  

3.  After completion of the above and any 
additional development of the evidence 
that VA may deem necessary, the VAMC 
should review the record and determine if 
the appellant's claim can be granted.  
When evaluating the claim, consideration 
must be given to the provisions of 
38 U.S.C.A. §§ 1703, 1725 and 1728.  If 
the determination remains adverse to the 
appellant, she and her representative 
should be furnished a supplemental 
statement of the case that contains the 
provisions of 38 U.S.C.A. §§ 1703, 1725 
and 1728.  After the appellant and her 
representative are afforded an opportunity 
to respond, the case should be returned to 
the Board for further appellate review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






